AppletON, C. J.
By R. S., c. 65, § 13, a widow, in certain cases therein specified, is " entitled to so much of the personal estate, besides her ornaments and wearing apparel, as the Judge decrees necessary, according to the degree and estate of her husband and the state of the family under her care; * * and such allowance, when recorded, shall vest the title in her.”
*535By § 14, the allowance thus made may include debts due the estate.
By c. 75, § 8, provision is made for the distribution of personal estate, "except that portion assigned to his (the) widow by law and the Judge of Probate.” The widow’s allowance precedes any distribution of the personal estate.
In the inventory of the estate of Nathaniel Oilman there was a promissory note of Oeorge P. Oilman, dated May 18, 1855, for §12,626,24, on interest, which was appraised at $17,434,72.
The amount of the complainant’s allowance was determined by this Court in Gilman v. Gilman, 53 Maine, 184, and she was authorized to select any part of the personal estate inventoried by the defendants at the appraisal thereof. The only criterion the Probate Court has to determine the values of the different articles of personal property is the inventory as returned under oath. The decree there made was in accordance with the uniform practice since the existence of the State.
After, and in pursuance of the decree of this Court, the complainant selected the note of George F. Gilman, before referred to, and receipted to the defendants, as executors, for the amount at which it was appraised, to be applied in part satisfaction of her allowance. At the date of this receipt, Dec. 29, 1866, the note of said Gilman had become merged in a judgment at the suit of the executors; a part had been collected in money, and a part satisfied by a levy on the real estate of the debtor. After receiving this receipt, the defendants assigned to the complainant this judgment, but refused to pay her the money collected thereon and to convey her the real estate acquired by levy on the execution issued upon said judgment, the time of redemption having expired.
By R. S. 1867, c. 65, § 22, "when the deceased held any real estate in mortgage, without having foreclosed the right of redemption, or the executor or administrator has taken any for a debt due the estate, such executor or administra*536tor shall hold it in trust for the persons who would be entitled to the money if it was paid; and it shall be accounted for as personal assets in his hands, and, if redeemed, the money shall be received by him for the same trust, and hé may release the estate.”
By § 24, " if such real estate is not redeemed or sold as aforesaid, it shall be distributed among those who are entitled to the personal estate,” &c.
The executors hold the money and real estate acquired by the levy in trust for those " who would be entitled to the money if it was paid.” The real estate is to be regarded as personal for the purposes of distribution. The complainant, having under the decree of the Court taken the note and receipted .to the defendants for the amount, — has thus received satisfaction pro tanto of her allowance. The defendants have had the full benefit of the judgment in and by the receipt thus given. They can neither legally nor equitably retain the fruits of that judgment and be allowed the full amount of the note upon which it was based and interest in the settlement of their account. Holding the money and real estate- obtained by virtue of the judgment and execution against Gilman in trust, and the complainant being entitled to the same under the decree of this Court, and by virtue of having receipted to the defendants for the whole judgment, they must be decreed to execute this trust and pay over and convey to the complainant, if upon proof the allegations in the bill shall be established.
The objection taken that the complainant has not accounted for the costs is erroneous in fact. The receipt covers "the costs of recovering judgment * * and the costs of levying.” These are to be deducted from the complainant’s allowance.
The interest in the Gilman note between the time of the appraisal, as set forth in the inventory, is accessory to the principal and follows that. As the complainant is entitled to the note and its avails, she is entitled to the interest ac*537cruing on the note. It is but an equitable compensation for the delay arising from the contesting her allowance.
The demurrer of the defendant Anna K. Oilman, to the bill, must be overruled and she must answer over.
As to Charles B. Gilman, the bill being in substance admitted, it must be taken pro confesso.
CutxiNG, Walton, Dickerson, Barrows and Talley, JJ., concurred.